Name: Commission Implementing Regulation (EU) 2016/1615 of 8 September 2016 amending Implementing Regulation (EU) 2016/559 as regards the period in which agreements and decisions on the planning of production in the milk and milk products sector are authorised
 Type: Implementing Regulation
 Subject Matter: European construction;  agricultural activity;  agricultural structures and production;  production;  processed agricultural produce;  trade policy;  agricultural policy
 Date Published: nan

 9.9.2016 EN Official Journal of the European Union L 242/17 COMMISSION IMPLEMENTING REGULATION (EU) 2016/1615 of 8 September 2016 amending Implementing Regulation (EU) 2016/559 as regards the period in which agreements and decisions on the planning of production in the milk and milk products sector are authorised THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 1308/2013 of the European Parliament and of the Council of 17 December 2013 establishing a common organisation of the markets in agricultural products and repealing Council Regulations (EEC) No 922/72, (EEC) No 234/79, (EC) No 1037/2001 and (EC) No 1234/2007 (1), and in particular the second subparagraph of Article 222(3) thereof, Whereas: (1) In addition to a series of exceptional measures to address the difficult market situation in the milk and milk products sector on the basis of Article 219 of Regulation (EU) No 1308/2013, the Commission has authorised voluntary agreements and decisions on the planning of production in the milk and milk products sector for recognised producer organisations, their associations and recognised interbranch organisations by Commission Implementing Regulation (EU) 2016/559 (2) and for cooperatives and other forms of producer organisations in the milk and milk products sector by Commission Delegated Regulation (EU) 2016/558 (3) for a period of six months starting on 13 April 2016. (2) No joint agreement or decision has been reported so far, as the sector needs time to organise itself to use this new instrument, while the milk sector is still confronted with severe market imbalance due to worldwide supply-demand imbalance, in which the prolongation until the end of 2017 of the Russian ban on the import of agricultural products and foodstuffs originating in the Union plays a role. (3) Farm gate milk prices declined in 2015 by 8 % and by a further 15 % in the first five months of 2016. In May 2016, the average milk price in the Union was 22 % lower than the average of the last five years. In parallel, the gap between Member States further widened, with some Member States reporting prices 30 % lower than the Union average. On the basis of available market analysis, no significant decrease in production volumes is expected until the end of 2017. (4) In order to help the milk and milk products sector find a new balance under the prevailing severe market imbalance and accompany the necessary adjustments following the expiry of the milk quota, it is appropriate to authorise the voluntary agreements and decisions referred to in Implementing Regulation (EU) 2016/559 and Delegated Regulation (EU) 2016/558 for a further period of six months. As the conditions as well as the substantive and geographical scope referred to in Article 222(1) of Regulation (EU) No 1308/2013 and the relevant notification obligations have already been specified in Implementing Regulation (EU) 2016/559, it is appropriate to amend that Implementing Regulation. (5) Implementing Regulation (EU) 2016/559 should therefore be amended accordingly. (6) Given the severe market imbalance and the need to ensure continuity and legal certainty, this Regulation should enter into force on the day following that of its publication. (7) The measures provided for in this Regulation are in accordance with the opinion of the Committee for the Common Organisation of the Agricultural Markets, HAS ADOPTED THIS REGULATION: Article 1 Implementing Regulation (EU) 2016/559 is amended as follows: (1) Article 1 is replaced by the following: Article 1 Without prejudice to Article 152(3)(b)(i) and Article 209(1) of Regulation (EU) No 1308/2013, recognised producer organisations, their associations and recognised interbranch organisations in the milk and milk products sector are hereby authorised: (a) during a period of six months starting on 13 April 2016 or 13 October 2016 to conclude voluntary joint agreements and take common decisions having a validity ending on 12 October 2016 or 12 April 2017 at the latest, respectively, on the planning of the volume of milk to be produced; or (b) to prolong the validity of such agreements or decisions concluded or taken during the period starting on 13 April 2016 for a period not exceeding 12 April 2017. (2) Article 4 is amended as follows: (a) Paragraph 2 is replaced by the following: 2. No later than 25 days after the end of each six-month period referred to in Article 1, the producer organisations, associations or interbranch organisations concerned shall communicate the production volume actually covered by the agreements or decisions to the competent authority referred to in paragraph 1 of this Article. (b) In paragraph 3, point (b) is replaced by the following: (b) no later than 30 days after the end of each six-month period referred to in Article 1, an overview of the agreements and decisions implemented during that period. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 8 September 2016. For the Commission The President Jean-Claude JUNCKER (1) OJ L 347, 20.12.2013, p. 671. (2) Commission Implementing Regulation (EU) 2016/559 of 11 April 2016 authorising agreements and decisions on the planning of production in the milk and milk products sector (OJ L 96, 12.4.2016, p. 20). (3) Commission Delegated Regulation (EU) 2016/558 of 11 April 2016 authorising agreements and decisions of cooperatives and other forms of producer organisations in the milk and milk products sector on the planning of production (OJ L 96, 12.4.2016, p. 18).